MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 25 2020, 8:31 am

court except for the purpose of establishing                                           CLERK
                                                                                   Indiana Supreme Court
the defense of res judicata, collateral                                               Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
James E. Saylor                                         Curtis T. Hill, Jr.
Carlisle, IN                                            Attorney General of Indiana

                                                        Frances Barrow
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James E. Saylor,                                        November 25, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CC-343
        v.                                              Appeal from the Circuit Court of
                                                        Lawrence County
State of Indiana ex rel.                                The Honorable Nathan Nikirk,
Department of Workforce                                 Judge
Development,                                            Trial Court Cause No.
Appellee-Plaintiff                                      47C01-0411-CC-1357




May, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020             Page 1 of 10
[1]   James E. Saylor 1 appeals the trial court’s order granting summary judgment in

      favor of the State of Indiana ex. rel. Department of Workforce Development

      (“DWD”). He argues the trial court did not have personal jurisdiction over him

      and the trial court erred in entering summary judgment in favor of DWD. We

      affirm.



                              Facts and Procedural History
                                      1. Administrative Action
[2]   Saylor received unemployment compensation insurance benefits from July 19,

      2003, until November 22, 2003. On April 20, 2004, DWD mailed a

      determination of eligibility letter to Saylor seeking repayment of the benefits

      given to Saylor between October 10, 2003, and November 22, 2003, because

      Saylor was incarcerated during that period and, thus, ineligible for benefits.

      Saylor requested a hearing before an administrative law judge (“ALJ”), and the

      ALJ set the matter for hearing on July 1, 2004. Saylor did not appear at the

      appeal hearing, and the ALJ dismissed Saylor’s appeal. The notice of dismissal

      stated the ALJ’s “determination will become final unless the party requesting

      the appeal files a written request for reinstatement within seven days from the

      mailing date of this Notice and shows good cause why the appeal should be




      1
        Saylor is currently incarcerated in the Indiana Department of Correction serving sentences for Class A
      felony child molesting, Ind. Code § 35-42-4-3 (1998), and Class B felony vicarious sexual gratification, Ind.
      Code 35-42-4-5 (2003). His earliest possible release date is February 14, 2075. Indiana Department of
      Correction Offender Search [https://perma.cc/CVN4-GL73].

      Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020                   Page 2 of 10
      reinstated.” (Appellee’s App. Vol. II at 125.) Saylor did not take any

      additional action at the administrative level.


                                            2. Collection Action
[3]   On November 29, 2004, DWD filed a complaint in the Lawrence County

      Superior Court 2 alleging Saylor had not fully repaid the illegal unemployment

      benefits he received. DWD moved for default judgment after Saylor failed to

      appear in the collection action. The court granted the State’s motion on

      September 6, 2005, and entered judgment in the State’s favor for $1,731.

[4]   Saylor filed a motion for relief from judgment pursuant to Indiana Trial Rule

      60(B) on June 27, 2016. In his motion for relief from judgment, Saylor stated

      that he was not aware the court had entered default judgment against him until

      he learned DWD intercepted his 2015 state and federal income tax refunds.

      The trial court denied his motion, and Saylor appealed to this court. We held

      the trial court did not acquire personal jurisdiction over Saylor due to

      inadequate service, and we remanded the case with instructions for the trial

      court to vacate the default judgment entered against Saylor. Saylor v. State,

      47A04-1611-CC-2641, 2018 WL 895547, at *1 (Ind. Ct. App. Feb. 15, 2018).

      We did not address the other arguments Saylor raised on appeal, concluding the

      “issues should be addressed on remand.” Id. at *1 n.3.




      2
          The case was later transferred to the Lawrence County Circuit Court pursuant to a change in the local rules.


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020                   Page 3 of 10
[5]   On March 1, 2018, Saylor filed a “Motion for Return of Property Seized by

      State Agency” in the trial court, and he subsequently amended the motion.

      (Appellee’s App. Vol. II at 2.) In response to Saylor’s amended motion, DWD

      argued,

              as Respondent has submitted himself to the jurisdiction of this
              Court through his requests for relief and various motions, the
              Department requests that the Court take judicial notice of its
              personal jurisdiction over Respondent in this matter, so as to
              allow the Department to move forward with the proceedings
              towards obtaining judgment against Respondent.


      (Id. at 17.)


[6]   Following a hearing in which Saylor appeared telephonically, the trial court

      denied Saylor’s motion for return of property and found he had submitted

      himself to the personal jurisdiction of the court. The trial court went on to

      explain that because the initial default judgment granted to DWD “was

      determined by the Indiana Court of Appeals to be void on a procedural basis

      (lack of personal jurisdiction), and not due to any factual basis or invalid claim,

      the substantive nature of the claim has not changed and [DWD] still has a right

      to pursue a final judgment.” (Id. at 45.) Saylor attempted to pursue a

      discretionary interlocutory appeal of the trial court’s order on his motion for

      return of property, but we denied the motion for interlocutory appeal on

      December 5, 2018. Saylor v. State, 18A-CC-02580, slip op. at *2. (Ind. Ct. App.

      Dec. 5, 2018).



      Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 4 of 10
[7]   Saylor subsequently filed a motion to dismiss DWD’s complaint pursuant to

      Indiana Trial Rule 41 on January 9, 2019, and the trial court denied Saylor’s

      motion on February 5, 2019. DWD filed a motion for summary judgment on

      December 6, 2019. DWD argued the administrative order finding Saylor

      illegally received unemployment benefits while incarcerated was a final agency

      order not subject to collateral attack and, therefore, DWD was entitled to

      collect on that action. Saylor argued the trial court lacked personal jurisdiction

      over him because DWD never properly served him, and he argued the ALJ’s

      order dismissing his appeal in the administrative action was not a valid agency

      action. On January 10, 2020, the trial court granted DWD’s motion for

      summary judgment and entered judgment in favor of DWD for $1,621.76.



                                Discussion and Decision
[8]   Initially, we note Saylor proceeds before this court pro se. A pro se litigant “is

      held to the same standards as a trained attorney and is afforded no inherent

      leniency simply by virtue of being self-represented.” Zavodnik v. Harper, 17

      N.E.3d 259, 266 (Ind. 2014). “This means that pro se litigants are bound to

      follow the established rules of procedure and must be prepared to accept the

      consequences of their failure to do so.” Basic v. Amouri, 58 N.E.3d 980, 983-84

      (Ind. Ct. App. 2016), reh’g denied. Pro se litigants have “‘no license to harass

      others, clog the judicial machinery with meritless litigation, and abuse already

      overloaded court dockets.’” Zavodnik, 17 N.E.3d at 266 (quoting Farguson v.

      MBank Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986)).


      Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 5 of 10
                                      A. Personal Jurisdiction
[9]    Saylor argues DWD never properly served him and, therefore, the trial court

       never acquired personal jurisdiction over him. “Personal jurisdiction is the

       court’s power to bring a person into its adjudicative process and render a valid

       judgment over a person. The existence of personal jurisdiction over a defendant

       is a constitutional requirement to rendering a valid judgment, mandated by the

       Due Process Clause of the Fourteenth Amendment.” Keesling v. Winstead, 858

       N.E.2d 996, 1000 (Ind. Ct. App. 2006) (internal quotation marks and citation

       omitted). It is generally within the trial court’s discretion to determine facts that

       may decide whether the court possesses personal jurisdiction over a litigant. Id.

       However, once those jurisdictional facts are determined, the existence of

       personal jurisdiction is a question of law, which we review de novo. Id. at

       1001.


[10]   An individual “who seeks affirmative relief from a court voluntarily submits

       himself to the jurisdiction of the court, and is thereafter estopped from

       challenging the court’s personal jurisdiction.” Sims v. Beamer, 757 N.E.2d 1021,

       1025 n.3 (Ind. Ct. App. 2001). Similarly, a litigant “can waive lack of personal

       jurisdiction and submit himself to the jurisdiction of the court if he responds or

       appears and does not contest the lack of jurisdiction.” Heartland Resources, Inc.

       v. Bedel, 903 N.E.2d 1004, 1007 (Ind. Ct. App. 2009). “Even if a party timely

       objects to jurisdiction, it may still be estopped from raising a jurisdictional

       challenge ‘if subsequent actions by the [party] go beyond matters of defense and

       seek affirmative relief from the court.’” Allen v. Proksch, 832 N.E.2d 1080, 1096-

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 6 of 10
       97 (Ind. Ct. App. 2005) (quoting Hotmix & Bituminous Equip. Inc. v. Hardrock

       Equip. Corp., 719 N.E.2d 824, 830 (Ind. Ct. App. 1999), reh’g denied, trans.

       denied).


[11]   Our first opinion in the collection action vacated the default judgment entered

       against Saylor, but it did not prohibit DWD from continuing to pursue the

       collection action. See Saylor v. State, 47A04-1611-CC-2641, 2018 WL 895547, at

       *1 (Ind. Ct. App. Feb. 15, 2018). On remand, Saylor sought affirmative relief

       from the trial court when he petitioned the court to order DWD to return his

       intercepted tax refunds. Thus, Saylor submitted himself to the trial court’s

       jurisdiction, and the trial court had personal jurisdiction over him when it

       granted DWD’s motion for summary judgment in 2020. See Allen, 832 N.E.2d

       at 1097 (holding father estopped from challenging trial court’s jurisdiction over

       child custody case when father filed motion to modify custody and information

       for contempt in the court).


                          B. DWD’s Summary Judgment Motion
[12]   Saylor also argues the trial court erred in granting summary judgment in favor

       of DWD. Our standard for reviewing a trial court’s order on summary

       judgment is well-settled.

               We review summary judgment using the same standard as the
               trial court: summary judgment is appropriate only where the
               designated evidence shows there is no genuine issue of material
               fact and the moving party is entitled to judgment as a matter of
               law. Rogers v. Martin, 63 N.E.3d 316, 320 (Ind. 2016). All facts
               and reasonable inferences are construed in favor of the non-

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 7 of 10
               moving party. City of Beech Grove v. Beloat, 50 N.E.3d 135, 137
               (Ind. 2016). Where the challenge to summary judgment raises
               questions of law, we review them de novo. Rogers, 63 N.E.3d at
               320.


       ONB Ins. Group, Inc. v. Estate of Megel, 107 N.E.3d 484, 489 (Ind. Ct. App. 2018),

       reh’g denied, trans. denied. “An issue is ‘genuine’ if a trier of fact is required to

       resolve the truth of the matter; a fact is ‘material’ if its resolution affects the

       outcome of the case.” Henderson v. Kleinman, 103 N.E.3d 683, 686 (Ind. Ct.

       App. 2018) (quoting Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014)).


[13]   A party cannot collaterally attack a final agency action in a suit to enforce the

       action. In Yellow Cab Co. of Bloomington, Inc. v. Williams, the Yellow Cab

       Company sought judicial review of the Bloomington Human Rights

       Commission’s order directing the company to pay $1500 to Williams after a cab

       driver refused to serve Williams because of her race. 583 N.E.2d 774, 776 (Ind.

       Ct. App. 1991), trans. denied. The Yellow Cab Company did not timely file the

       agency record, and the trial court dismissed the company’s petition for judicial

       review. Id. The Commission then filed a petition to enforce its administrative

       action when the Yellow Cab Company failed to pay Williams. Id. at 777. We

       held that because the Yellow Cab Company failed to comply with the statutory

       procedures for challenging the Commission’s action through a petition for

       judicial review, the Yellow Cab Company could not collaterally attack the

       administrative order in a proceeding to enforce the administrative order. Id. at

       779. Like the Yellow Cab Company, Saylor did not avail himself of the proper



       Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 8 of 10
       procedures to contest the administrative action, and therefore, he may not

       collaterally attack the administrative action in the present collection action.

[14]   Saylor further contends, “If this matter had been dismissed, the summary

       judgment could not be filed. Since the dismissal was warranted under Trial

       Rule 41, summary judgment should not have been available to DWD and the

       order should be reversed.” (Appellant’s Br. at 9.) Trial Rule 41(E) outlines a

       procedure for dismissing a case due to failure to prosecute if no action has been

       taken in the case for a period of sixty days. Saylor attempted to appeal the trial

       court’s order denying his motion for return of property. The chronological case

       summary indicates the completion of clerk’s record was filed on November 16,

       2018, depriving the trial court of jurisdiction. See Ind. Appellate Rule 8 (“The

       Court on Appeal acquires jurisdiction on the date the Notice of Completion of

       Clerk’s Record is noted in the Chronological Case Summary.”). We remanded

       the case back to the trial court on December 5, 2018, and Saylor filed his

       motion to dismiss only thirty-five days later, on January 9, 2019. Therefore,

       Saylor’s motion was premature and the trial court properly denied it. 3 The

       trial court did not err in granting summary judgment in favor of DWD because




       3
         Saylor asserts the trial court “threatened Saylor with monetary penalties that he could and cannot afford,”
       and he “was denied Due Process of Law.” (Appellant’s Br. at 8.) However, Saylor fails to develop such
       arguments in his brief, and they are consequently waived. See Tavake v. State, 131 N.E.3d 696, 702 n.3 (Ind.
       Ct. App. 2019) (holding appellant waived argument regarding alleged jury instruction error because he failed
       to develop a cogent argument on appeal), trans. denied. Waiver notwithstanding, the trial court in a civil
       action may order a party to pay the opposing party’s attorney fees if the party continues to litigate an “action
       or defense after the party’s claim or defense clearly became frivolous, unreasonable, or groundless[.]” Ind.
       Code § 34-52-1-1(b). Thus, Saylor has not demonstrated error.

       Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020                    Page 9 of 10
       Saylor did not properly contest DWD’s administrative action and his

       arguments in the collection action to avoid enforcement of the ALJ’s order lack

       support in law. See Kelley v. Med-1 Solutions, LLC, 952 N.E.2d 817, 831 (Ind. Ct.

       App. 2011) (holding trial court properly granted collection agency’s motion for

       summary judgment in action to collect medical debt), trans. denied.



                                              Conclusion
[15]   We affirm the trial court’s order granting summary judgment for DWD because

       the trial court had personal jurisdiction over Saylor and DWD is entitled to

       enforce the ALJ’s decision requiring Saylor to repay unemployment benefits he

       illegally obtained.

[16]   Affirmed.

       Riley, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CC-343 | November 25, 2020   Page 10 of 10